—Order unanimously reversed on the law without costs, motion denied and note of issue and statement of readiness reinstated. Memorandum: Supreme Court erred in granting the motion of defendants to compel Vera Sims (plaintiff) to provide the records of a doctor who had treated plaintiff many years prior to the accident that is the subject of this litigation. Plaintiff’s note of issue and statement of readiness had been filed one year before the motion to compel. “[Ajbsent special, unusual or extraordinary circumstances spelled out factually, the motion court lacks discretion to permit further discovery after the note of issue and statement of readiness have been filed” (Gould v Marone, 197 AD2d 862; see, Melanson v Caggiano, 251 AD2d 1059; Laudico v Sears, Roebuck & Co., 125 AD2d 960). Defendants failed to establish any special, unusual or extraordinary circumstances. (Appeal from Order of Supreme Court, Erie County, Sconiers, J.— Discovery.) Present — Denman, P. J., Pine, Hayes, Hurlbutt and Callahan, JJ.